Citation Nr: 0612285	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-36 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for 
bilateral hearing loss.

In June 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's service or for many years thereafter, nor is any 
current bilateral hearing loss otherwise related to such 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In Pelegrini 
v. Principi, 18 Vet.App. 112, 120-21 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

By letters dated in January 2004 and March 2004, the first of 
which was provided to the veteran prior to the initial 
adjudication of this appeal, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that he wanted VA to try to obtain.  The RO 
described the types of evidence he needed to submit to 
support his claim.  Both letters specifically informed the 
veteran to submit any relevant records in his possession and 
also to provide the RO notice of any other evidence or 
information that he felt would support his claim.  The 
January 2004 and March 2004 letters therefore provided the 
notice of all four elements that were discussed above.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the claim of service connection for bilateral 
hearing loss that is being considered in this decision, the 
Board has concluded that the preponderance of the evidence is 
against this claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot.  Dingess v. Nicholson, No. 01-
1917 (U.S. Vet.App. March 3, 2006).

Service medical records and VA outpatient reports are 
associated with the claims folder.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  Indeed, the 
veteran reported in January 2004 that he had no further 
evidence to submit or identify.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet.App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the requirements of the VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet.App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed.Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

The veteran claims that he currently suffers from bilateral 
hearing loss as the result of acoustic trauma during his time 
in active service.  Specifically, the veteran contends that 
his hearing loss is a result of his frequent exposure to the 
noise of gunfire in performing the duties of a gunner's mate.  
The regulations provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA 'when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.'  38 C.F.R. § 3.385 (2005).

The Board notes that a December 2003 VA outpatient 
audiological consultation indicates a diagnosis of hearing 
loss for both of the veteran's ears.  Audiogram results from 
this visit are of record, but only in an audiogram format and 
were not interpreted in decibels for each frequency depicted 
in the audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  However, even assuming for the sake of the 
veteran's argument that his current hearing loss meets the 
3.385 criteria for disability, and also assuming that he was 
exposed to acoustic trauma in service as he describes, 
service connection is still not warranted in this case; the 
preponderance of the evidence is against a finding that any 
hearing loss was caused by the veteran's time in service.

The record provides no contemporaneous evidence of hearing 
loss during service or for many years after discharge nor 
does the record contain any competent evidence suggesting a 
causal link between any current hearing loss and the 
veteran's period of service.  On enlistment in August 1949, 
the veteran's hearing was evaluated and a score of '15/15' 
was indicated for both ears, apparently using the whisper 
test.  There is no indication that the veteran's hearing was 
found to be impaired and the veteran's ears were noted to be 
clinically normal.  These results were repeated upon the 
veteran's subsequent service examinations and there is no 
record of any complaints or treatment related to any hearing 
loss or otherwise involving the veteran's ears.  During a 
February 1954 general examination, the veteran's hearing was 
tested and expressly noted to be clinically normal with 
scores of '15/15' recorded for each ear; at that time the 
veteran also denied ever having ear trouble.  Finally, at the 
time of the veteran's discharge from service in February 1956 
he was examined and once again noted to have clinically 
normal ears and hearing with scores of '15/15' recorded from 
pertinent testing.  Thus, the service medical records 
strongly suggest that neither trained medical personnel nor 
the veteran himself believed that hearing loss had manifested 
during the years of his service.

The Board acknowledges that the veteran has testified, during 
his video hearing and in a May 2004 letter, that military 
medical personnel suggested that the veteran be hospitalized 
for ear problems at the time of his discharge and that the 
veteran declined this suggestion.  Unfortunately, the service 
records contain nothing that corroborates this claim or that 
sheds light on any pertinent medical findings that may have 
prompted a suggestion of hospitalization.  Thus, the Board is 
unable to accord any benefit to the veteran's claim from this 
report.

The record is silent as to any treatment or complaints of 
hearing loss until a November 2003 VA outpatient consultation 
which was conducted nearly 48 years after discharge from 
service.  The veteran testified at his video hearing that he 
had complained of hearing loss to a physician as early as 
1983 but further stated that no testing was conducted and no 
diagnosis was made.  The veteran specifically indicated that 
the 1983 examiner simply inspected his ears; he did not 
diagnose the veteran with any form of hearing loss and did 
not conduct any auditory examination.  Moreover, the Board 
notes that even assuming that the described 1983 consultation 
may have revealed evidence of some hearing loss at that time, 
this would nevertheless be nearly 28 years after discharge 
from service.  The veteran testified that 1983 was the 
earliest date at which he sought any post-service treatment 
for his hearing loss; this lengthy period without any 
suggestion of treatment weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Moreover, there is no competent evidence in the record 
suggesting a causal link between the veteran's current 
hearing loss and his service.  The Board is thus presented 
with an evidentiary record which does not show any hearing 
loss during service or for many years after discharge.  The 
Board acknowledges that the veteran himself is asserting that 
his current hearing loss is causally linked to his service.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

The Board declines to obtain a medical nexus opinion with 
respect to the claim because there is no evidence of 
pertinent disability in service or for many years following 
service.  Thus, even assuming that the veteran's current 
hearing loss meets the criteria to be considered a disability 
for VA purposes, there is no true indication that any such 
disability is associated with service.  See Charles v. 
Principi, 16 Vet.App. 370 (2002).  Indeed, in view of the 
absence of any abnormal findings in service, the negative 
examination performed at separation from service, and absence 
of a diagnosis of any hearing loss until nearly 48 years 
post-service, any opinion relating current hearing loss to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2005).  
The duty to assist is not invoked, even under Charles, where 
'no reasonable possibility exists that such assistance would 
aid in substantiating the claim.'  38 USCA 5103A(a)(2).

Because there is no competent evidence suggesting a causal 
link between any current hearing loss and the veteran's 
service, and because of the length of time following service 
prior to any medical evidence of hearing loss, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


